The will of the deceased was duly probated, and was afterwards attacked herein, as being a forgery. The trial judge correctly held that, the will having been formally probated, the burden of proof had shifted to those who now attacked it on the ground of forgery. Succession of Hagan, 150 La. 934, 91 So. 303; Succession of Wadsworth, 152 La. 131, 92 So. 760. And there is not a word of evidence in the record which supports the allegation of forgery or contradicts the evidence on which the will was probated. *Page 830 
The will so far as pertinent here reads as follows: "I give to the Church of Divine Spiritualism the church and all its furnishings that belong to it. I give to Blanche Mache the balance I possess after all bills are paid. I revoke all bequest wills that I have made in the past."
The Church of Divine Spiritualism, whose correct name is "First Church of Divine Fellowship of Spiritualism," claims that the foregoing legacy of "the church and all its furnishings" refers to the property No. 2218 Carondelet street, New Orleans, wherein the testatrix resided.
The trial judge did not think, nor do we, that the will refers to the property No. 2218 Carondelet street. In a will dated just a few days before the will probated, and revoked by latter, the testatrix had bequeathed to the church "the house No. 2218 Carondelet St."; thus showing that even in her mind said premises were not a "church"; moreover said premises were not "furnished" as a church, but as a residence, and occupied as such. They had never been used as a "church," and only occasionally for some private services and instructions, to which none were admitted but those whom the deceased specially invited. The general congregation was not free to attend these services and instruction.
The only "church" which the congregation generally was free to attend was its own church at 931 Spain street, which belonged to the congregation and was used by it. It is true that the deceased was much interested in the affairs of the church, and was the founder thereof, and at one time the moving spirit thereof. She may have been under the impression that the church (931 Spain street) stood in her name, and intended to clear the title thereto. But be that as it may, what she *Page 831 
bequeathed was "the church and all its furnishings that belong to it," and not the residence No. 2218 Carondelet street.
The trial judge rejected the claim of the claimant, and his judgment was correct.
                             Decree
The judgment appealed from is therefore affirmed.